Title: From Thomas Jefferson to William Henry Harrison, 30 January 1808
From: Jefferson, Thomas
To: Harrison, William Henry


                  
                     Dear Sir 
                     
                     Washington Jan. 30. 08.
                  
                  I duly recieved your letter of Oct. 10. covering the resolutions of the French inhabitants of Vincennes, and had hoped that their uneasiness under your supposed want of confidence in them had subsided. but a letter lately recieved from their chairman, covering another copy of the same resolutions induces me to answer them, in order to quiet all further uneasiness. I inclose you my answer, open, for your perusal, and will thank you to seal and deliver it. I have expressed to them the opinion I have long entertained of the antient Canadian French, on a long course of information, & as it is favorable to them, I trust it will be soothing, and restore those good dispositions which will ease the execution of your duties, and tend to produce that union which the present crisis calls for.
                  Russia and Portugal have cut off all intercourse with England, their Ambassadors recalled, and war follows of course. our difficulties with her are great; nor can it yet be seen how they will terminate.   Accept my salutations & assurances of great respect & esteem.
                  
                     Th: Jefferson 
                     
                  
               